Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 19 and 20 directed to method non-elected without traverse.  Accordingly, claims 19 and 20 been cancelled.

Allowable Subject Matter
Claims 1, 4-15 and 18 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Claim 17 is cancelled and the Objection to the Specification and Drawings are withdrawn.
The terminal disclaimer filed on 3/24/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9187902; US 9567750 and US10167635 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claims 1, 4-9 are allowable over the prior art because the prior art fails to teach or suggest a structure with discrete nodes spaced apart.
Crawford is directed to a knit spacer fabric and not a nonwoven as claimed.

Claim 6 is allowed because the prior art of record fails to teach or suggest a structure with a plurality of open spaces that contains a cementitious material with a water impermeable sealing layer and a containment layer and the containment layer is water soluble.  The closest prior art to Crawford, Olsta and Berwin fail to teach or suggest a water soluble containment layer that disintegrates upon hydration.
Claims 10 and 11 are allowed because the prior art of record fails to teach or suggest a structure with a plurality of open spaces that contains a cementitious material with a water impermeable sealing layer and a containment layer.  The closest prior art to Crawford, Olsta and Berwin fail to teach or suggest a containment layer with aperture in the range of 0.001 mm2 and 3.0 mm2.
Claim 12 is allowed because the prior art of record fails to teach or suggest a mesh structure layer that includes first nonwoven configuration and a second mesh portion in a second nonwoven configuration different from the first nonwoven that is more densely arranged.  The prior art of record fails to teach or suggest the claimed 
Claims 13-15 and 18 are allowed because the prior art of record fails to teach or suggest a mesh structure layer that contains a cementitious material with a first outer layer and a second outer layer including a coating with a plurality of apertures to facilitate fluid flow while retaining the cement material. The closest prior art to Crawford, Olsta and Berwin fail to teach or suggest a coating that prevents migration of cement particles and the coating has a plurality of apertures to facilitate fluid flow while retaining the cement material.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A STEELE whose telephone number is (571)272-7115.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER A STEELE/Primary Examiner, Art Unit 1796